[Cite as State v. Julien, 2018-Ohio-1572.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY




STATE OF OHIO,
                                                           CASE NO. 5-17-31
       PLAINTIFF-APPELLEE,

       v.

JEFFREY T. JULIEN,                                         OPINION

       DEFENDANT-APPELLANT.



                 Appeal from Hancock County Common Pleas Court
                           Trial Court No. 2017-CR-126

                                       Judgment Affirmed

                              Date of Decision: April 23, 2018



APPEARANCES:

        William T. Cramer for Appellant

        Lora L. Manon for Appellee
Case No. 5-17-31


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Jeffery T. Julien (“Julien”) brings this appeal from

the judgment of the Court of Common Pleas of Hancock County sentencing him to

thirty months in prison. Julien argues on appeal that the sentence is not supported

by clear and convincing evidence. For the reasons set forth below, the judgment is

affirmed.

       {¶2} In April of 2017, the Hancock County Grand Jury indicted Julien on

three counts: 1) Kidnapping in violation of R.C. 2905.01(A)(4), a felony of the first

degree; 2) Importuning in violation of R.C. 2907.07(A), a felony of the third degree;

and 3) Gross Sexual Imposition in violation of R.C. 2907.05(A)(4), a felony of the

third degree. Doc. 1. Julien entered pleas of not guilty to all counts of the

indictment. Doc. 3. On September 6, 2017, Julien and the State entered into an

agreement whereby the State dismissed counts one and three of the indictment and

Julien entered an Alford plea of guilty. Doc. 46 and 48. The trial court then

discussed the effect of the change of plea, the possible sentences, and post-release

control before accepting the Alford plea of guilty. Doc. 53. After much discussion

with Julien, the trial court accepted the change of plea and found him guilty of

importuning. Id.

       {¶3} On October 11, 2017, a sentencing hearing was held. Doc. 86. The

trial court indicated that it had reviewed the presentence investigation report

(“PSI”). Id. at 8. The State then requested that the trial court impose the maximum

                                         -2-
Case No. 5-17-31


sentence. Id. at 11. Julien’s counsel requested that the trial court impose community

control rather than a prison term. Id. at 21. The trial court indicated that it had

considered the overriding purposes and principals of sentencing. Id. at 28-29. The

trial court then indicated that it had considered the seriousness factors. Id. at 29-31.

The trial court also addressed the recidivism factors. Id. at 32-35. The trial court

then imposed a prison term of thirty months. Id. at 35. The sentence was entered

on the docket on October 25, 2017. Doc. 57.

         {¶4} On November 13, 2017, Julien filed his notice of appeal. Doc. 63. On

appeal, Julien raised the following assignment of error.

         The trial court’s sentencing findings are not supported by clear
         and convincing evidence.

         {¶5} The sole assignment of error is that the sentence is not supported by the

evidence.1 This court has previously held that trial courts have full discretion to

impose any prison sentence within the statutory range as long as they consider the

purposes and principles of felony sentencing and the seriousness and recidivism

factors. State v. Alselami, 3d Dist. Hancock No. 5-11-31, 2012-Ohio-987, ¶ 21. The

trial court is not required to make any specific findings to demonstrate the

consideration of the general guidelines set forth in R.C. 2929.11 and 2929.12. Id.



1
  This court initially notes that the assignment of error fails on its face because appellant misstates the burden
of proof. The statute provides that the appellate court may reverse the judgment of the trial court if the
appellant shows by clear and convincing evidence that the record does not support the sentence or that the
sentence is contrary to law. The sentence need not be supported by clear and convincing evidence. The
appellant must show by clear and convincing evidence that it is not supported by competent, credible
evidence.

                                                      -3-
Case No. 5-17-31


       R.C. 2929.11 provides that sentences for a felony shall be guided
       by the overriding purposes of felony sentencing: “to protect the
       public from future crime by the offender and others and to punish
       the offender.” R.C. 2929.11(A). In order to comply with those
       purposes and principles, R.C. 2929.12 instructs a trial court to
       consider various factors set forth in the statute relating to the
       seriousness of the conduct and to the likelihood of the offender’s
       recidivism. R.C. 2929.12(A) through (D). In addition, a trial
       court may consider any other factors that are relevant to
       achieving the purposes and principles of sentencing. R.C.
       2929.12(E).

Id. at ¶ 22.

       {¶6} Here, Julien was convicted of a felony of the third degree. “For a felony

of the third degree that is not an offense for which division (A)(3)(a) of this section

applies, the prison term shall be nine, twelve, eighteen, twenty-four, thirty, or thirty-

six months.” R.C. 2929.14(A)(3)(b). The sentence imposed by the trial court was

thirty months, so was within the statutory range. Thus the only question left is

whether the trial court considered the statutory factors and if the evidence supports

the trial court’s conclusions.

       {¶7} A review of the record indicates that the trial court considered the

factors set forth in R.C. 2929.11 and 2929.12 in depth. The trial court set forth the

reasons for the findings it made and what facts led to the findings, including the

observations of the trial court, the statements made in the PSI, and the recordings

made by the victim of the statements made by Julien to her. All of the findings were

supported by competent and credible evidence. Because the sentence was within

the statutory range, the trial court considered the statutory factors, and there was

                                          -4-
Case No. 5-17-31


evidence to support the trial court’s conclusions regarding the factors, the trial court

did not err when imposing the sentence. The assignment of error is overruled.

       {¶8} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Court of Common Pleas of Hancock

County is affirmed.

                                                                  Judgment Affirmed

SHAW and PRESTON, J.J., concur.

/hls




                                          -5-